THE UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT 0F PENNSYLVAN|A

COMMONWEALTH OF
PENNSYLVAN|A,

Plaintiff, :
v. : 3:17-CV-1814
(JUDGE MAR|AN|)
NAV|ENT CORPORAT|ON, et al.,
Defendants.
Q_RD_EE
AND NOW, TH|S _5_`_%4_ DAY OF MARCH, 2019, upon consideration of
Defendants’ ll/lotion for Certitication (Doc. 53) and the briefing of the parties (Doc. 54, Doc.
57, Doc. 59), lT |S HEREBY ORDERED THAT the |\/lotion for Certification is GRANTED AS
FOLLOWS:

1. The Court’s December 17, 2018 Order denying Defendants’ motion to dismiss
Plaintift”s complaint (Doc. 48) is CERT|F|ED to the Court of Appea|s for review
pursuant to 28 U.S.C. § 1292(b). The following issues are CERT|F|ED for review as
presenting controlling questions of law as to which there are substantial grounds for
difference of opinion and as to which an immediate appeal from the December17,
2018 Order may materially advance the ultimate termination of the litigation:

a. Whether the Consumer Financial Protection Act, 12 U.S.C. § 5552(a)(1),

prohibits “copycat” claims brought by a state when the Consumer Financial

 

 

Protection Bureau has its own parallel lawsuit against the same defendants
regarding the same conduct;

b. Whether the Higher Education Act, 20 U.S.C. § 10989, preempts state law
claims brought under the Pennsy|vania Unfair Trade Practices and Consumer
Protection Law (“CPL”), 73 Pa. Stat. and Cons. Stat. Ann § 201-1, et seq.
challenging Defendants’ student loan servicing practices; and

c. Whether the Commonwealth has adequately pled a claim for relief under the
CPL regarding Navient’s subprime student loan origination practices where all
the factual allegations relate to past misconduct (Doc. 1 1111 45-93) and where
the only allegations of ongoing or prospective conduct are limited to
statements that Navient “[is] using, [has] used, or [is] about to use methods,
acts or practices declared unlawful by Section 201-3 of the [CPL],” and that
“citizens of the Commonwealth are suffering and will continue to suffer harm”
absent injunctive relief (Doc. 1 1[1] 5, 12).

2. Pursuant to 28 U.S.C. § 1292(b), within ten days of entry of this Order, Defendants

must submit an application to the Court of Appeals.

 

 

F(oben o. harlem
United States District Judge

